Title: Joseph C. Cabell to James Madison, 10 October 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlottesville.
                                
                                10 October. 1828.
                            
                        
                        
                        I am detained here as a witness in the suit of Mrs. Carter & Mr. Galt, but hope to be released by
                            tomorrow. Shortly after I received your Letter of Sepr. 18, relative to the Tariff, I replied to you, and whilst I
                            acknowledged the great satisfaction afforded by that letter, I begged your permission to send it to the press. Since the
                            date of my reply, I have under proper precautions, shewn the letter, to Judge Stewart, Mr. Johnson, Genl. Cocke, Col:
                            Monroe, & several others; and but one opinion & one sentiment exist upon the subject--that the paper is
                            most valuable—and that it should be handed over to the nation, to whom it really belongs. I conferred with Col: Monroe,
                            & requested him to speak with you on his way home; which he doubtless has done. The paper is in a form for the
                            press. It is not properly a party paper. It defends principles to which you stand committed before the world. Its
                            publication at this time seems to me to be called for by the present state of the Nation. It would do infinite good. It
                            will come out sooner or later—and the sooner the better. But I am unwilling to take the liberty of sending it to the
                            press without your previous approbation of the proposal. If I could be assured in any satisfactory form, that you would be
                            willing that the publication should take place, I would send it without any remark whatsoever to the Editors of the
                            National Intelligencer, or of some other paper. If any thing should be said, I would be able to defend myself for the
                            publication—but I do not suppose that I should be placed under any such necessity. The time which now flies is precious,
                            and I hope to hear from you as soon as possible.
                        I was truly sorry, as were all the Board, not to have the advantage and pleasure of your company at the late
                            meeting. If your health should continue delicate, still I hope we may see you occasionally; and on future occasions, I
                            trust we may find means to spare you, more than we did at the last annual meeting.
                        There are 100 Students at the University. Its prospects, in my opinion, are improving. With best respects to
                            Mrs. Madison, and best wishes for the entire restoration of your health, I remain, dear Sir, most respectfully &
                            truly yours
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    